DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed December 20, 2021 and Terminal Disclaimer filed January 12, 2022 are received and entered.
2.	Claims 1, 15, and 16 are amended.  Claims 1 – 16 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 16 are allowed over the prior art.	

Response to Arguments / Amendments
5.	Applicants arguments on pages 7 – 8 of the response are persuasive in light of the clarifying amendments.  Accordingly, the rejections of the claims in view of Bang are withdrawn.

Reasons for Allowance
6.	Claims 1 – 16 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Bang et al. (U.S. Pub. 2009/0322763), Stafford et al. (U.S. Pub. 2015/0258432), Yen et al. (U.S. Pub. 2010/0113153), and French et al. (U.S. Pub. 2002/0183961).
Regarding claim 1, neither Bang nor Stafford nor Yen nor French teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“calculate a first distance between the first position and the second position;
set, based on the first distance, a boundary for determining a motion of a user from the detected first position;
determine, when the motion of the user occurs relative to the boundary, whether the first position reaches the boundary; and
responsive to the first position reaching the boundary, move an object in the virtual space.”
Regarding claims 15 and 16, these claims are allowed for at least the same reasons set forth above with regard to claim 1.
Regarding claims 2 – 14, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626